Case 1:20-cv-23046-KMW Document 1 Entered on FLSD Docket 07/23/2020 Page 1 of 6




                                       UNITED STA TES DISTR ICT COUR T
                                      SO UTH ERN DISTR ICT OF FLO R IDA

                                      CivilC aseN um ber:                                L.


                                                                                       FILED B                   D C.
                           t.t.py.
                                 .,                'k'
                                                     -                                                            .



    (Writethefullnameoftheplaintifg
                                                                                              JdL 23 2022
                                                                                               ANGEI.A E.NOBLE
    vs.t
       j. lû l                                               (                                CLERKU S DISI CI
                                                                                              s.o.oFfl.k.-MI
                                                                                                           AMI




    (W ritethefullnameofthedefendant/sinthiscase)

              C OM PLM NT UNDER TH E CIVIL RIGH TS ACT,42 U .S.C . j 1983


    1. Party Inform ation
                             '                           '         '
                                           '   ,             .

    A.PlaintifftQ-lkx: M tto ?-ir'?-
      Address:' s-s p C-ùt ot,C.A
       lnmate/prisonNo.:('
                         ).Uê?JJ7 p7
                            :

       vearofsirth:î
                   Q$%-')-'-s   .
                                           (oonotincludedayormonth, pursuanttoy'ed.R.civ.p,.2)
       (svriteyourname,addressand prison/inmatenumber,ifapplicable)

                      .i              N

   B. Defendant:.,.
                      Ntk $                         Px           Defendant:

       ofticialposition:                                         OfficialPosition'
                                                                                 .

       Place ofEm ploym ent:                                     Place ofEmployment:

       (W ritethefullnameofeach defendant,oftkialpositionandplaceofemployment.Attach a
       separatepageifyouneedadditionalspaceforadditionaldefendants.)

            cat/dlv >-50
                       .
            Ccse #'                                      -
             J ïu.i                        i
                                           klag A u.-e'
             M otn lfp                'o       Fea pd $ /3 '
                                                           t
                                                           b ..
             Receipt #                                   - -
Case 1:20-cv-23046-KMW Document 1 Entered on FLSD Docket 07/23/2020 Page 2 of 6




    Il. Statem entofClaim

    Briefly describe the factsofyourcase.D escribehow each defendantisinvolved, nam esofother
    persons involved,and datesand places. Each claim should be stated in a separately num bered
    paragraph.Please use shortand plain statenrnts,w ith separately num bered paragraphsindicating
    why the reliefrequested should begranted. Do notidudelegalargumentsorcite casesor statutes.
    Attach additionalpages,ifnecessary.
    ' - -   - - -   - -   - - -   - -   - - -



         sA.
           t,tvttaêkz
                    --ot----------------------------------




    111.R eliefRequested

    Brietlystatewhatyouarerequestingfrom theCourt(whatdoyouwanttheCourttodo).Donot
    include legalargum entsorcite casesorstatutes. A ttach additionalpages,ifnecessary.

     -
                .   z                   ()xj'-
Case 1:20-cv-23046-KMW Document 1 Entered on FLSD Docket 07/23/2020 Page 3 of 6




    IV. Jury Dem and

    Areyoudemandingajurytrial?        Yes             No


                                  Signedthis $t            dayo--?            ,   2:l (-$

                                                                  Signature ofPlaintiff


                       1declareunderpenaltyofperjurythattheforegoingistruceandcorrect .



                                 E tedon: V            .

                                                           $         .
                                                  ?


                                                                  Signature ofPlaintiff
                                                                    l               ,
                           Case 1:20-cv-23046-KMW
                                     >
                                      gt          Document 1 Entered on FLSD Docket 07/23/2020 Page 4 of 6
                                                                    (1
                                                                    (j                                             '                                                                            $
                                                                    (I
                                                                    tj '                                               w                                                                              '                                             )
     -    ... -     - .-                        - - - .-
                                                                     y
                                                                    j.
                                                                     )--                             (:
                                                                                                      .,
                                                                                                     -N
                                                                                                      --N. '
                                                                                                           -                           ,..... ..,- ..-          .-   ...
                                                                                                                                                                       -   --  * - .-                 ..-       - .....-                -       ... . ... ....-           . ...-       .- - .-                    -                   -   -               - .-

                                                                    il                   %.
                                                                                   't ï7 a p-a-p -                                                                                                                                                                                                                                                                     ,                    -



                                                                V)1 l' ,ùtLW y-V-r1 --.y-.. -.-.A u-lxxu.skoyajxLV ----                                                            -
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                               ,
                                                                ye
                                                                 1tfxct çx-
                                                                          ccn-u-
                                                                               v-
                                                                                x-i-kuv-oxkzy xîkqk/ -AY cAvcoq%%V ow--- -                                                                                                                      -
                                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                  ,



                                                            .   -
                                                                 %'
                                                                 l
                                                                    'oeAm 7 -% -.%s-%,%fW -k-tc-
                                                                                               k t)Lo.
                                                                                                     .
                                                                                                     j so.j0..y-11kks --                        ,
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                      .                                                        -- -

    - -    -
                                                                 t
                                                                 y>-
                                                                yj   o--oo-w- os.a-
                                                                         .
                                                                                           G ..-o.o-ya y A K                                                               .-
                                                                                                                                                                               '
                                                                                                                                                                                       .                                                                              -
                                                                                                                                                                                                                                                                      .                                  -        -           -           -                   - -              -

                                                            .-   te-kxlctcx    ù: ooùn u
                                                                                       --x kau vccvxta.
                                                                                                      u wc.
                                                                                                          c='c.o.#Ao.0.:- ---      -
                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                              -

                                                                 'l
                                                                  t Lu cx                                                                                                                                                                                                                                                                                                                   .
    - -     -      - - - -.- --           - ..- -       ... -
                                                                )tgN
                                                                tA'
                                                                                             .   .   lw ckcku -ukkkxhp-
                                                                                                                      ky cx
                                                                                                                          kuo
                                                                                                                           -'
                                                                                                                            . =>'ê
                                                                                                                                 --k.Y.w '
                                                                                                                                         s. Vtwoc-w uw
                                                                                                                                                    -       -                                                                       -
                                                                                                                                                                                                                                                                                                                                              - .-        .   -    . -                 .-

                                                                             '-
                                                                              î-kvtvb----C
                                                                                .                              -               $                        zekks   -
                                                                                                                                                                           ka?to'e-kk,ot G vv-a-
                                                                                                                                                                                               k-vso&'
                                                                                                                                                                                                     .'
                                                                                                                                                                                                      kkx                                                                                                                                             - - .        -           -       - .
                                                                ï                                                                                       %
    .- .--                                  ï$ twxj,Q
                  (Xa:XXk-kJT.>Lv.V .% CVïkl'        --s
                                                       o)c.W qxcxcr)-
                                                                    kx'(jwqîb                                                                                                                               -                       .

                                                                           y-                                                                                                                                                                                                                                                                                      -- .
    - - .- - - Y.  kk  tkx Tu ,
                              -
                              00 t
                                 ksui on V
                                      '  - V---%vz ttmv                 . - -
                                                                          cu.---                                               .                    - .              -     -
                                                                                                                                                                                                                                                                 -           .                                                                                .-w                          -
                                                                t'                                                                                                                                      '
                                                                                ,   v-  w tzkcxcsu
                                                                                                 'ca--
                                                                                                     kkx-k
                                                                                                         ' T-tbot
                                                                                                                wzo kkw to- -'
                                                                                                                             3pF tL.
                                                                                                                                   .-
                                                                                                                                    t).W % - .                                                          -   .                                                                      -       -
                                                                k                                     u                                                                                                                                                                                                                                                                                     .

                                          *         *
                                                                i
                                                           D owvk/-k-%-cm$-lJ.vo
                                                                j                             oj
                                                                                               j- -j
                                                                                                   y- gw (   y                                                                                                                          .           .           - .
                                                                                                                                                                                                                                                                                                             ,-                                                            --
                                                         - 'w'3-
                                                               .kovw tts s Qoko
                                                                !                        '
                   -       .-     -        -
                                                  s y-< A-
                                                        .                     ' kxt
                                                                                  ot:- çpw xlfx q uwc - ---            .
                                                                                                                                                                           . .-                - ..                     .                   -               .                                   -       z.-                                                                .-          - .



-..--------- -                                  --)è
                                                   '- < -c--W V--îh
                                                                  . Sç
                                                                  ,--. ''
                                                                        yf> tk% coîs Ve
                                                                                     Q )-(l,caq.W -:Ao%7.Uc-CV .s-(,?G '1                                                                                           . - -                                                          -                                              -                                            -       .



                                                                 'J'
                                                                   = A ï v ok.,o-
                                                                   kZ Yh' c
                                                                                w.
                                                                                 k oxtvst éaGt-k
                                                                                               '
                                                                                               ny -u-uA-k-œ--r
                                                                                                             xvtof
                                                                                                                 -ovttm .- -




                                                                ko .t.
                                                                '               qsskc kzo u4 ' h ke-ïx    ks.-ty: ê-sp:c$9otc. --
                                                                                                                   -
                                                                                                                                                                                                                                                                                                    -                                                         .,

                                                                     khï'q fv txtkq.q.,,-?s--çkkh kfœo-X<                                       '                                                           '
                                                                                                                                                                                                            .
                                                                    .                                                                       .
                                                                                                                                            .
                                                                                                                                                                                           v-mc-st---l
                                                                                                                                                                                           -
                                                                                                                                                                                                          '     - - -                            .      .
                                                                                                                                                                                                                                                                                                                                                                                   -

-                 - - -               -        - -
                                                                j
                                                                ).     . .a .n r kzvo-o-w
                                                                 to-tkkv                                   -               -       -                                       ..'
                                                                                                                                                                             @3.t uCx- tz:1 oU V% > e-.-t-zr.                                                                 -            .                 -
                                                                ilk
                                                                  'zss u o w -h                        ,                                                                                                                                                                                                                                                                       .-

                                                                                totx o-to vAo-o.stbv cwrvt cv#uu
                                                                                    -
                                                                                               G sœs t-po tzkéxvto
                                                                                                           - -
                                                                                                                   .
                                                                                                                                       -                -


                                                            i
                                                            ;
                                                            l
                                                              0Vxv N
                                                                   ' ,            N
                                                                 ov o 'eec-w sckuosow 0x
                                                                        -       .
                                                                                       -ux ovoo> o-c- kcx-w t                              -
                                                                                                                                                                                                                    -       .                                                                                 -                                   w


                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                               --                                             -       -
                                                                                         x                                                 !
                                                            è                   .
                                                                                                           U QW C-U -                                            -                         .., ... .-           -               -           - ..-                     . .-                 -             . .-                         .-              -       .-           -           -    ..
                                                            '
                                                                j
                                                                1

                                                                )
                                                            :   t
                                                            -

                                                                j

                                                            1
                                                            1(

                                                        tj
                                                         '  ,
Case 1:20-cv-23046-KMW Document 1 Entered on FLSD Docket 07/23/2020 Page 5 of 6




             't
              Dtlkt
                  -
                  tykct-vttytùq/)
         X   Zoskso-q ky%k s
         7 O..
         .
                                                                                                        : çz
                                                                                                        ùk i-
                                                                                                           twcto '
                                                                                                                 t lto
                                                                                                               -w.
         ètv yi --LiV
                    -hk Lkt-
                           kyto 0.%,eu
                                     ,fx% oy
                                           xxd,ùts                                                                                                        -
         '
         CLù
           :
           è
           .
           -----$
                ;;-
                  :
                  -'
                   .
                   -
                   .
                   ?
                   -
                   F,---
                       .
                       è,
                       -.
                        (---
                           :?
                            .-:: !
                                 p
                                 ;
                                 r:
                                  ((
                                   )
                                   ....-
                                       !p
                                        ;:
                                         .(
                                          E
                                          2
                                          s
                                          -.
                                          .r(
                                            ii!
                                              --$t
                                                -
                                                 :::ërpqi!-,-..--.-.---..-...
                                                 ....----..
                                   .--.--------..---.--.---.---   .--. .--  j     ...
                                                                                      .

             1                                                               ..
                                                                              -....-
                                                                                   .....
                                                                                       -..-.-.--.......--
                                                                                                        .--
                                                                                                          .
                                                                                                          --......
                                                                                                                 -..
                                                                                                                   -
                                                                                                                   ..-.
                                                                                                                      --...-
                                                                                                                           ........
                                                                                                                                  -.....-..
                                                                                                                                          -
                                                                                                                                          ...
                                                                  %
                                                                             :
                                                                             j,   -
                                                                                           .        .
                                                                                                   --.zkfxk,%-,
                                                                                                                             ,

                                                                                                                                ,yz    k-   q-,-, -   .
                                                                                      .

             )                         ,                              .. r7:5 .y          --.....
                                                                                                                  .




             qkv'ko V
                    .kjy '
                     --
                         --%;,
                          .
                             -hkLkk7t )C)C)t.
                                  -       v
                                            7                                                                                                         '
                 -
                  q2'ï
                     :tt$7..-> k V
                     --          -.
                                  ---
                              .-.- -)
                                    'twk.
                                        -.l
                                          il
                                           q
                                           j
                                           i
                                           lh-t
                                              l
                                              h
                                              --
                                               hc
                                                i
                                                l
                                                k
                                                -l
                                                 k
                                                 r
                                                 qr
                                                  ,-,
                                                 ---4
                                                    2
                                                    7
                                                    ,4
                                                     7-
                                                      7
                                                      ,
                                                      .,
                                                       8-
                                                        F
                                                        .
                                                        $
                                                        -é
                                                         )
                                                         j
                                                         h
                                                         -
                                                         '.,
                                                           -$
                                                            1
                                                            )
                                                            ,,
                                                             (
                                                             .
                                                             7
                                                             ),                                                  .-- --. -.
                                                                                                                          --
                                                                                                                           .-
                                                                                                                            .---.
                                                                                                                                ---
        Case 1:20-cv-23046-KMW Document 1 Entered on FLSD Docket 07/23/2020 Page 6 of 6




                                                         T N

                          1




'




    V
,y
.
